Case 1:21-cv-04791-JGK Document 35 Filed 08/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
21-cv-4791 (JGR)
Plaintiff,
ORDER

 

- against -
BROWN ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

As discussed at the August 12, 2021 conference, the pro se
defendant Ryan Maasen may seek legal advice and assistance from
the New York Legal Assistance Group (NYLAG) at (212) 659-6190.
A flyer about contacting NYLAG is also attached to this Order.

Chambers will mail a copy of this Order and its attachment
to the pro se defendant Ryan Maasen at:

Ryan Maasen

10129 5S Marion Ave

Tulsa, OK 74137

SO ORDERED.

pt,
Dated: New York, New York \ (,. kee

August 13, 2021
SS “John G. Koelti
Utiited States District Judge

 

 
Case 1:21-cv-04791-JGK Document 35 Filed 08/13/21 Page 2 of 2

 

 

 

 

 

 

 

As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.

Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.

If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.

Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.

NYLAG

New York & a Legal Assistance Group

 

 

 

 
